MAXEY, District Judge
(after stating the facts as above). The present is purely a fact case. The two witnesses for appellant — whose testimony is unimpeached — tell a plain, straightforward, and apparently truthful story, touching the birth of the appellant in San Francisco, and their knowledge of his whereabouts until he reached the age of 18 or 20 years. Although the statements made by the appellant in his testimony taken by Mr. Oliver after the order of deportation was entered by the commissioner differed in some respects from those made by him about the time of his arrest to the immigration officials, yet it must be remembered that he is unacquainted with our language, and that the statements, made to the immigration authorities, were made at an ex parte examination in the absence of either attorney or friends. The circumstances considered, due allowance should be made for admissions thus elicited.
Upon a review of the record the court is of the opinion that the appellant has fairly proved his American citizenship.
The courts should not be expected to ignore altogether the testimony of witnesses who tell 'a candid and consistent story and who stand unimpeached.
The order of deportation will be reversed and the appellant dis- ■ charged.